                                              Case 3:18-cv-00401-LRH-CBC Document 15 Filed 10/29/18 Page 1 of 3



                                          1   THOMAS P. BEKO, ESQ.
                                              Nevada Bar No. 002653
                                          2   ERICKSON, THORPE & SWAINSTON
                                              P. O. Box 3559
                                          3   Reno, NV 89505
                                              Telephone: (775) 786-3930
                                          4   Fax: (775) 786-4160
                                              tbeko@etsreno.com
                                          5   Attorney for Plaintiff
                                          6
                                                                      UNITED STATES DISTRICT COURT
                                          7
                                                                              DISTRICT OF NEVADA
                                          8
                                          9    CHRIS ST. CLAIR,                                    Case No.: 3:18-cv-0401-LRH-CBC
                                         10            Plaintiff,
Tel. (775) 786-3930 Fax (775) 786-4160




                                         11    vs.
  Erickson, Thorpe & Swainston, Ltd.




                                         12    THE OFFICE SUPPLIERS, INCORPORATED,
                                         13    a Nevada Corporation d/b/a Office Plus;
          Reno, Nevada 89505




                                               BRIANNA HIGGS, an individual; and DOES I-
                                               X, inclusive,
             P.O. Box 3559




                                         14
                                         15            Defendants.

                                         16
                                         17          STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO
                                                            RESPOND TO DEFENDANTS’ MOTION TO DISMISS
                                         18                PLAINTIFF’S COMPLAINT [ECF No. 8] -Second Request

                                         19           COMES NOW, Plaintiff, Chris St. Clair, by and through his counsel of record,

                                         20   Erickson, Thorpe & Swainston, Ltd., and Thomas P. Beko, Esq., and Defendants, The Office

                                         21   Suppliers, Incorporated, and Brianna Higgs, by and through their counsel of record, Holland

                                         22   & Hart LLP, and Dora V. Lane, Esq., and hereby agree and jointly stipulate that the Plaintiff,

                                         23   Chris St. Clair, shall have to and until November 9, 2018, within which to file his response

                                         24   to Defendants’ Motion to Dismiss Plaintiff’s Complaint (filed October 1, 2018 [ECF No. 8]),

                                         25   which response is currently due on October 29, 2018. (Per Order [ECF No. 12]).

                                         26           Counsel for plaintiff seeks this extension based upon the press of other matters. As

                                         27   was noted in the First Request for extension, the plaintiff’s counsel was preparing a brief on

                                         28   an appeal before the Nevada Supreme court and unfortunately, this process took far more
     Case 3:18-cv-00401-LRH-CBC Document 15 Filed 10/29/18 Page 2 of 3



 1   time than was initially expected. In addition, the undersigned was recently retained on two
 2   separate matters involving aviation accidents, as well as a multi-state class action suit, all of
 3   which have presented issues which require immediate attention. Because of these other
 4   matters, the undersigned has not been able to respond to the pending motion to dismiss.
 5   These issues were presented to the defendants’ counsel who has graciously agreed to the
 6   requested extension.
 7           The undersigned certifies that this stipulation is entered into in good faith and not for
 8   purposes of delay.
 9   Dated this 26th day of October, 2018.               Dated this 26th day of October, 2018.
10   ERICKSON, THORPE & SWAINSTON,                       HOLLAND & HART LLP
                LTD.
11
     By      /s/ Thomas P. Beko                          By    /s/ Dora V. Lane
12        THOMAS P. BEKO, ESQ.                                DORA V. LANE, ESQ.
          (NSB No. 2653)                                      (NSB No. 8424)
13        P. O. Box 3559                                      5441 Kietzke Lane, Second Floor
          Reno, NV 89502                                      Reno, NV 89511
14        Attorney for Plaintiff                              Attorney for Defendants
15
16
17                                               ORDER
18           IT IS HEREBY ORDERED that plaintiff shall have an extension to file his response
19   to Defendants’ Motion to Dismiss Plaintiff’s Complaint [ECF No.8] up to and including
20   November 9, 2018.
21          Dated
            IT     this
               IS SO    ____ day of
                     ORDERED,       _________________,
                                 nunc pro tunc.        2018.
22          DATED this 30th day of October, 2018.
23
                                          United States District Judge
24
                                                           ________________________________
25
                                                           LARRY R. HICKS
26                                                         UNITED STATES DISTRICT JUDGE
27
28

                                                     2
